DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (U.S. Publication No. 2013/0069252 A1; hereinafter Han)
	With respect to claim 1, Han discloses an image sensor packaging method, comprising: 	attaching a plurality of image sensor chips [124] which are spaced apart from one another onto a surface of a carrier board [140], each of the plurality of image sensor chips comprising a light-sensing surface [134] and a backside opposite to the light-sensing surface, the light-sensing surfaces of the plurality of attached image sensor chips facing toward a same direction (See Figure 4a); 	forming a molding layer [146], which covers portions of the surface of the carrier board between adjacent image sensor chips, wherein the molding layer has a first surface facing toward a same direction as the light-sensing surfaces and a second surface facing toward a same direction as the backsides (See Figure 4b), and 	removing the carrier board (See Figure 4c), 		wherein a distance between the first and second surfaces of the molding layer is greater than or equal to a distance between the light-sensing surface and backside of each of the image sensor chips (See Figure 4c).

	With respect to claim 5, Han discloses wherein the molding layer comprises a thermosetting resin (see ¶[0053]).
	With respect to claim 6, Han discloses an image sensor packaging structure, comprising: a plurality of image sensor chips [124] spaced apart from one another, each of the plurality of image sensor chips comprising a light-sensing surface [134] and a backside opposite to the light-sensing surface, the light-sensing surfaces of the plurality of image sensor chips facing toward a same direction; and a molding layer [146] surrounding the image sensor chips, the molding layer filling gaps between the image sensor chips and having a first surface facing toward a same direction as the light-sensing surfaces and a second surface facing toward a same direction as the backsides, wherein a distance between the first and second surfaces of the molding layer is greater than or equal to a distance between the light-sensing surface and backside of each of the image sensor chips (see Figure 4c).
	With respect to claim 11, Han discloses wherein the molding layer comprises a thermosetting resin (see ¶[0053]).
	With respect to claim 12, Han discloses a lens module, comprising the image sensor packaging structure as defined in claim 6 (See ¶[0050]; digital camera).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-4 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Publication No. 2013/0069252 A1; hereinafter Han) in view of Hu et al. (U.S. Publication No. 2016/0212852 A1; hereinafter Hu)
	With respect to claim 3, Han discloses forming a plurality of metal vias [152] penetrating through the molding layer, each of the metal vias filled with a conductive material [156] (see ¶[0058]); forming a front-side structure on the same side as the light-sensing surfaces, the front-side structure including a thin film metal layer [148] and a second passivation layer [150], which are sequentially stacked over a surface area excluding the light-sensing surfaces; and forming a backside structure over the backsides of the image sensor chips, the backside structure including a third substrate [188] that covers each of the second surface and the backsides, and a backside metal layer [190] formed over a surface of the third passivation layer, wherein each of the thin film metal layer and the backside metal layer is in contact with the metal vias, and the thin film metal layer is also in contact with the solder pads (See Figure 7).
	Han fails to disclose the front-side structure including a first passivation layer, a thin film metal layer and a second passivation layer, which are sequentially stacked over a surface area excluding the light-sensing surfaces, a backside structure including a third passivation layer	In the same field of endeavor, Hu teaches a front-side structure including a first passivation layer [200], a thin film metal layer [21] and a second passivation layer [26’], which are sequentially stacked over a surface area excluding the light-sensing surfaces (see Figure 2C), a backside structure [30] including a third passivation layer [300] wherein each of the thin film metal layer and the backside metal layer [302] is in contact with the metal vias,	The introduction of a first passivation layer within the front-side structure and 
	With respect to claim 4, the combination of Han and Hu discloses forming first contact holes and second contact holes in the first passivation layer, wherein the thin film metal layer is brought into contact with the metal vias and the solder pads by the first contact holes and second contact holes, respectively (See Hu Figure 3C); and forming third contact holes [302] in the third passivation layer, wherein the backside metal layer is brought into contact with the metal vias by the third contact holes (see Hu Figure 3C and Han Figure 7).
	With respect to claim 7, Han discloses solder pads [132], formed on non-photosensitive surface areas located on a same side as the light-sensing surfaces and configured to connect the image sensor chips to an external circuitry (See ¶[0061]); metal vias [152], penetrating through the molding layer and filled with a conductive material [156] (See ¶[0058]); a front-side structure provided on the same side as the light-sensing surfaces, the front-side structure including a thin film metal layer [148] and a second passivation layer [150], which are sequentially stacked over a surface area excluding the light-sensing surfaces; and a backside structure provided over the backsides of the image sensor chips, the backside structure including a third substrate  [188] that covers each of the second surface and the backsides of the image sensor chips, and a backside metal layer [190] provided over a surface of the third passivation 
	Han fails to disclose the front-side structure including a first passivation layer, a thin film metal layer and a second passivation layer, which are sequentially stacked over a surface area excluding the light-sensing surfaces, a backside structure including a third passivation layer	In the same field of endeavor, Hu teaches a front-side structure including a first passivation layer [200], a thin film metal layer [21] and a second passivation layer [26’], which are sequentially stacked over a surface area excluding the light-sensing surfaces (see Figure 2C), a backside structure [30] including a third passivation layer [300] wherein each of the thin film metal layer and the backside metal layer [302] is in contact with the metal vias,	The introduction of a first passivation layer within the front-side structure and backside structure with a third passivation layer allows for increased isolation of the connectivity circuit including the metal vias and redistribution layers (see Hu ¶[0067] and ¶[0074]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 8, the combination of Han and Hu discloses wherein first contact holes and second contact holes are formed in the first passivation layer, through which the thin film metal layer is brought into contact with the metal vias and the solder pads, respectively, and wherein third contact holes are formed in the third passivation 
	With respect to claim 9, the combination of Han and Hu discloses a protective glass [210] covering each of the second passivation layer and the light-sensing surfaces (see Han Figure 9).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (U.S. Publication No. 2013/0069252 A1; hereinafter Han) in view of Hu et al. (U.S. Publication No. 2016/0212852 A1; hereinafter Hu) as applied to claim 7 above, and further in view of Herrmann (U.S. Publication No. 2018/0102466 A1).
	With respect to claim 10, the combination of Han and Hu fails to explicitly disclose wherein along a direction parallel to the light-sensing surface, each of the solder pads is spaced apart from a corresponding one of the light-sensing surfaces by a distance that is smaller than 50 µm.
	In the same field of endeavor, Herrmann teaches each of the solder pads [401,411] is spaced apart from a corresponding one of the light-sensing surfaces by a distance that is smaller than 50 µm (See Column 5, lines 18-25 and 45-54).	The implementation of a smaller distance between solder pads and the light-sensing surfaces allows for minimized device footprint (see Herrmann Column 5, lines 45-54). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masuda (U.S. Publication No. 2019/0074399 A1) discloses an image sensor
Cheng et al. (U.S. Publication No. 2018/0337142 A1) discloses an image sensor
Akahoshi et al. (U.S. Patent No. 9,502,455 B2) discloses an image sensor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN HAN/Primary Examiner, Art Unit 2818